Napton, Judge,
delivered the opinion of the court.
This action was by a physician to recover a bill of $25 against defendant, for medical services to his son, in treating, and curing the son of a disreputable disease.
The evidence clearly showed that the son was a minor living with the father, and consulted and employed the plaintiff without the knowledge of the father, who had a family physician. Neither tits son or the plaintiff advised the father of the fact until eighteen months after the services were rendered.
The court gave all the instructions asked by the plaintiff; but rendered a verdict and judgment against him, and we think the judgment is right. Medical services of the character might be considered as necessaries; but the father never .having refused to supply the son with any medical attention .that might be necessary, was under no obligation to pay for services rendered without his knowledge or consent.
The judgment is affirmed ;
the other judges concur.